DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a reactor for carrying out a melt transesterification reaction.
Group II, claim(s) 5-12 and 14, drawn to a method of melt polymerizing a polycarbonate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a reactor comprising: a cylindrical tank comprising a top, a side, and a bottom, wherein the bottom is convex, extending away from the top; a stirring shaft disposed within the cylindrical tank along an axis thereof so , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Irvin et al. (US 3,458,490), Lambert, Jr. et al. (US 4,594,228), and Erdei et al. (US 4,906,574), individually. The reference Irvin et al. discloses a reactor (10) comprising: a cylindrical tank (4) comprising a top, a side, and a bottom, wherein the bottom is convex, extending away from the top; a stirring shaft disposed within the cylindrical tank along an axis thereof so that it is rotatable from outside of the cylindrical tank (4); a stirring blade (6) extending from the stirring shaft in the cylindrical tank (4); a reactant solution inlet located on the bottom; and a reaction solution outlet located on the bottom (see col. 2, lines 21-71; Figure). The reference Lambert, Jr. et al. discloses a reactor comprising: a cylindrical tank (12) comprising a top (26), a side (24), and a bottom (28), wherein the bottom (24) is convex, extending away from the top; a stirring shaft (60) disposed within the cylindrical tank along an axis thereof so that it is rotatable from outside of the cylindrical tank (12); a stirring blade (16) extending from the stirring shaft in the cylindrical tank (24); a reactant solution inlet (40) located on the bottom; and a reaction solution outlet (42) located on the bottom (see col. 3, lines 6-37; Fig. 1). The reference Erdei et al. also discloses a reactor comprising: a cylindrical tank (1) comprising a top, a side, and a bottom, wherein the bottom is convex, extending away from the top; a stirring shaft (4) disposed within the cylindrical tank along an axis thereof so that it is rotatable from outside of the cylindrical tank; a stirring blade (5, 6, 7) extending from the stirring shaft in the cylindrical tank; a fluid intake opening located on .  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774